JUDGMENT
Per Curiam
Upon consideration of the record from the United States District Court for the District of Columbia and the briefs and arguments of the parties, it is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Appellant Equitas Disability Advocates, LLC appeals the District Court’s rulings denying its motions to remand the case and vacate the arbitration award, and granting appellees’ motion to confirm the arbitration award. We affirm for the reasons stated in the District Court’s thorough and well-reasoned opinion. Equitas Disability Advocates, LLC v. Daley, Debofsky & Bryant, P.C., 177 F.Supp.3d 197, 199 (D.D.C. 2016).
Pursuant to Rule 36 of this Court, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven.days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.